Citation Nr: 0834475	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  07-23 551	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE


Whether an overpayment of educational assistance benefits in 
the calculated amount of $688.00 was properly created.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision from the 
Muscogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO). 

A videoconference hearing before the undersigned was 
conducted on July 15, 2008.  


FINDING OF FACT

On July 15, 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  The veteran has withdrawn 
this appeal on July 15, 2008, and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.






		
RONALD W. SCHOLZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


